DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 01/09/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 03/25/2020 and 10/28/2021 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “driving unit means”, “moving mechanism”, “computing unit” as a system model as cited in claim 1; “force detecting means”, “moving control means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  a judicial exception, enumerated grouping of abstract concept in a mathematical modeling without significantly more.  Claim 1 recites a force control device comprising:
a position detector that detects a position of a control target;
a force sensor that detects a force by which the control target is in contact with an object;
a moving mechanism that movably holds the control target;
a driving unit that includes a motor that uses a torque command value as an input to operate the moving mechanism; and
a computing unit that determines the torque command value, wherein the computing unit stores a virtual object having predetermined dynamic characteristics, and a position control rule, and is configured to:
calculate a position at a next time, the position being calculated by simulating a motion of the virtual object when a target force exerted on the control target and a measured value of the force sensor are given to the virtual object;
obtain a torque calculated when the calculated position is given to the position control rule as a target position at the next time; when the obtained torque is within a predetermined range set previously, determine the obtained torque as the torque command value to determine the calculated position as a position of the virtual object at the next time; and when the obtained torque is outside the predetermined range set previously, determine the position of the virtual object at the next time based on a boundary value of the predetermined range and the obtained torque.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 Revised Guidance”), the claimed invention is directed to a mathematical concept in determining and verifying .
Under Alice step 1 or “Step 2A” to whether the claim recites:
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)).

See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim:
(1) adds a specific limitation beyond the judicial exception that is not “well- understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or

(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Revised Guidance, 84 Fed. Reg. at 56.
Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to a computation model to control an object motion in a target control torque as torques control value is to determine the position of the virtual object. 
Accordingly, a force control device and the like that can, even in the case of torque saturation, reduce positional deviation between a virtual object and a control target by feeding back a position of the virtual object, and improve stability while improving followability.  A force control device according to the present invention is provided with: a position detector, force applied to the object to control a position of a control target (a dynamic model for computing a motion of the virtual object upon torque applied); a moving mechanism that movably holds the control target; a driving unit that includes a motor that uses a torque command value as an input to operate the moving mechanism; and a computing unit that determines the torque command value (a dynamic model for controlling object motion), wherein the computing unit stores a virtual object having predetermined dynamic characteristics, and a position control rule, and is configured to: calculate a position at a next time (computed data), the position being calculated by simulating a motion of the virtual object when a target force exerted on the control target and a measured value of the force sensor are given to the virtual object (a system dynamic control); obtain a torque calculated when the calculated position is given to the position control rule as a target position at the next time; when the obtained torque is within a predetermined range set previously, determine the obtained torque as the torque command value to determine the calculated position as a position of the virtual object at the next time; and when the obtained torque is outside the predetermined range.  Thus, it is the concept in model checking to fit into the design space.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, data file, dynamic characteristics, torque command value, or processing device recited in claim 1 recite purely conventional computing functions of collecting information, storing and transforming that information for calculating a torque model for the virtual object.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and verification function based on physical design rules between objects. These features are elements in the analysis without the integration to real application to obtain a useful and practical solution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules, dynamic characteristic data (system models( or compartments or computing unit for storing and executing data and instructions, dynamic models, torque values for the control and dynamic analysis. These elements are well-known, understood and convention tools in the field for design space and design verification. For such reasons, claim 1 is nonstatutory subject matter.
Claim 2 recited the force control device according to claim 1, wherein the computing unit is configured to, when the obtained torque is outside the predetermined range set previously, determine a torque on a boundary of the predetermined range and closest to the obtained torque, as the torque command value, calculate the target position at the next time when a torque command value calculated by the position control rule becomes the determined torque command value, and determine the calculated target position as the position of the virtual object at the next time.  The cited features are related to a computing model to calculate a torque for a position of the virtual object.  It is nonstatutory subject matter for the reason: the claim fails to integrate the torque model and applies the torque model into a real and practical application.  

    PNG
    media_image1.png
    428
    653
    media_image1.png
    Greyscale

	The cited features in claim 3 is related to a mathematical computation model for torque calculation.  It is nonstatutory subject matter for the reason as set in the rejection.


	Claim 4 recited 

    PNG
    media_image2.png
    206
    674
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    627
    media_image3.png
    Greyscale

	The cited features are related to a system dynamic model with torque control and control rules features.  It is nonstatutory subject matter for the reason as set in the rejection. 







    PNG
    media_image4.png
    524
    667
    media_image4.png
    Greyscale


	The cited features are related to a mathematical model for controlling and analyzing a dynamic system.  It is nonstatutory subject matter.





    PNG
    media_image5.png
    335
    645
    media_image5.png
    Greyscale

 	
The cited features are related to a mathematical system for torque controls.  It is
nonstatutory subject matter.
 Claim 8 cited a force control method performed by a computer, the method comprising: a position detecting step of detecting a position of a control target;
a force detecting step of detecting a force by which the control target is in contact with an object;
a computing step of computing a torque command value for a driving unit that includes
a motor that uses the torque command value as an input to operate a moving mechanism that movably holds the control target; and
a moving step of moving the control target based on a computation result of the computing step, wherein the computing step comprises:
calculating a position at a next time, the position being calculated by simulating a motion of a virtual object when a target force exerted on the control target and a measured value of the force detecting step are given to the virtual object, using the virtual object and a position control rule that are stored in the computer, the virtual object having predetermined dynamic characteristics;
obtaining a torque calculated when the calculated position is given
Turning now to the first step of the Alice inquiry, with the broadest reasonable
interpretation of claim 1 relates to a computation model to control an object motion in a target control torque as torques control value is to determine the position of the virtual object. 
 Accordingly, a force control device and the like that can, even in the case of torque saturation, reduce positional deviation between a virtual object and a control target by feeding back a position of the virtual object, and improve stability while improving followability.  A force control device (a computation model) according to the present invention is provided with: a position detector (obtaining data for modeling), force applied to the object to control a position of a control target; a moving mechanism that movably holds the control target; a driving unit that includes a motor that uses a torque command value as an input to operate the moving mechanism; and a computing unit that determines the torque command value, wherein the computing unit stores a virtual object having predetermined dynamic characteristics, and a position control rule, and is configured to: calculate a position at a next time, the position being calculated by simulating a motion of the virtual object (a dynamic characteristics of the motion) when a target force exerted on the control target and a measured value of the force sensor are given to the virtual object; obtain a torque calculated when the calculated position is given to the position control rule as a target position at the next time; when the obtained torque is within a predetermined range set previously, determine the obtained torque as the torque command value to determine the calculated position as a position of the virtual object at the next time; and when the obtained torque is outside the predetermined range.  Thus, it is the concept in model checking to fit into the design space.
 Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception 
into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, data file or processing device recited in claim 1 recite purely conventional computing functions of collecting information, storing and transforming that information for calculating a torque model for the virtual object.
 Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and verification function based on physical design rules between objects. These features are elements in the analysis without the integration to real application to obtain a useful and practical solution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules or compartments or nits, dynamic models, torque calculation, command for storing and executing data and instructions for the verification. These elements are well-known, understood and convention tools in the field for design space and design verification. For such reasons, claim 8 is nonstatutory subject matter.
Claim 9 recites a force control program that makes a computer to function as: position detecting means for detecting a position of a control target; 
force detecting means for detecting a force by which the control target is in contact with an object;
computing means for computing a torque command value for a driving unit that includes a motor that uses the torque command value as an input to operate a moving mechanism that movably holds the control target; and moving control means for controlling a movement of the control target based on a computation result of the computing means, wherein the computing means:
calculates a position at a next time, the position being calculated by simulating a motion of the virtual object when a target force exerted on the control target and a measured value detected by the force detecting means are given to the virtual object, 
using the virtual object and a position control rule that are stored in the computer, the virtual object having predetermined dynamic characteristics; 
obtains a torque calculated when the calculated position is given to the positions control rule as a target position at  the next time; when the obtained torques is within a predetermined range set previously, determines the obtained torque as the torque command value to determine the calculated position as a position of the virtual object at the next time; and
 	when the obtained torque is outside the predetermined range set previously, determines the position of the virtual object at the next time based on a boundary value of the predetermined range and the obtained torque.
Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to a computation model to control an object motion in a target control torque as torques control value is to determine the position of the virtual object. 
Accordingly, a force control device and the like that can, even in the case of torque saturation, reduce positional deviation between a virtual object and a control target by feeding back a position of the virtual object, and improve stability while improving followability.  A force control device according to the present invention is provided with: a position detector, force applied to the object to control a position of a control target; a moving mechanism that movably holds the control target; a driving unit that includes a motor that uses a torque command value as an input to operate the moving mechanism; and a computing unit that determines the torque command value, wherein the computing unit stores a virtual object having predetermined dynamic characteristics, and a position control rule, and is configured to: calculate a position at a next time (computed data), the position being calculated by simulating a motion of the virtual object when a target force exerted on the control target and a measured value of the force sensor are given to the virtual object (a system dynamic control); obtain a torque calculated when the calculated position is given to the position control rule as a target position at the next time; when the obtained torque is within a predetermined range set previously, determine the obtained torque as the torque command value to determine the calculated position as a position of the virtual object at the next time; and when the obtained torque is outside the predetermined range.  Thus, it is the concept in model checking to fit into the design space.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, if the claims integrate the judicial exception into a practical application. That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.  The claim does not include an additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the
additional claim elements such as a memory, a processor, data file, dynamic characteristics, torque command value, or processing device recited in claim 1 recite purely conventional computing functions of collecting information, storing and transforming that information for calculating a torque model for the virtual object.
Alice/Mayo—Step 2 (Inventive Concept
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
This judicial exception is not integrated into a practical application because the claimed features are related data representation, design rules, modules for storing data and verification function based on physical design rules between objects. These features are elements in the analysis without a real integration for a real application to obtain a useful and practical solution. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention cited design apparatus, data stored in the memory, memory modules, dynamic characteristic data (system models) or compartments or computing units with instructions for storing and executing data and instructions, dynamic models, torque values for the control and dynamic analysis. These elements are well-known, understood and convention tools in
in the field for design space and design verification.  For such reasons, claim 9 is nonstatutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/           Primary Examiner, Art Unit 2147